Citation Nr: 0502242	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  95-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for shell fragment wound 
residuals of the right thigh including scar on the lateral 
and lower aspect of the right thigh with hypesthesia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter if before the Board of Veterans' Appeals (Board) 
from a May 1993 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
assigned an increased rating of 30 percent for the service-
connected scar on the lateral and lower aspect of the right 
thigh with hypesthesia.  The veteran appealed, contending 
that a higher rating was warranted.

The record reflects that the veteran also perfected an appeal 
on the issue of entitlement to a rating in excess of 10 
percent for a gunshot wound scar of the right lower lateral 
leg.  However, by a July 2003 statement he indicated that he 
was withdrawing this issue from appeal.  See 38 C.F.R. 
§ 20.204.  By this same statement, he expressed his 
disagreement with the initial 10 percent rating assigned by a 
June 2003 rating decision for causalgia, right lateral 
femoral cutaneous nerve.  See 38 C.F.R. § 20.202.  
Accordingly, a Statement of the Case (SOC) was promulgated to 
the veteran in April 2004.  See 38 C.F.R. § 19.29.  
Nevertheless, no timely Substantive Appeal appears to have 
been received following the SOC.  Therefore, the Board has no 
jurisdiction to address this issue.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302.

The record also reflects that this case was previously before 
the Board in June 1997, at which time it was remanded for 
additional development to include new examinations to address 
the severity of the service-connected disability.  Since the 
veteran subsequently underwent multiple VA medical 
examinations in conjunction with this case, the Board finds 
that the RO substantially complied with the remand 
directives, and that a new remand is not required in order to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The service-connected shell fragment wound residuals of 
the right thigh are not manifest by severe impairment of 
muscle group XIII.

3.  The competent medical evidence reflects that the service-
connected residual right thigh scar is painful and tender on 
objective evaluation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent based 
upon muscle impairment of the right thigh are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.56, 4.73, Diagnostic Code 5313 
(2004).

2.  The veteran is entitled to a separate rating of 10 
percent for his service-connected right lateral thigh scar.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.14, 4.118, Diagnostic Code 7804 
(2004); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent correspondence to the veteran in December 
2002 which informed him of what information and evidence he 
must submit in support of this claim, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence he wanted to have 
considered that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Moreover, the veteran 
has been provided with a copy of the appealed rating 
decision, the November 1994 SOC, and the June 2003 
Supplemental Statements of the Case (SSOC) which provided him 
with notice of the law and governing regulations regarding 
his case, as well as the reasons for the determinations made 
with respect to his claims.  In pertinent part, the SSOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, and it 
does not appear that he has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he has been accorded multiple examinations 
in conjunction with this claim, and it does not appear that 
he has indicated the disability has increased in severity 
since the most recent examinations in February 2003.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran's service medical records reflect 
that he sustained multiple fragment wounds to the right 
lateral thigh in May 1969, while on active duty in the 
Republic of Vietnam.  At that time, the records stated that 
the wounds were without artery or nerve involvement.  The 
wounds were debrided under general anesthesia the same day as 
the injury.  He was subsequently hospitalized from May 31 to 
June 21, during which his hospital course was described as 
uneventful, and he was discharged to duty on a 4 week L-3 
(light duty) profile.  Examination at the time of his 
discharge was normal aside from closed fragment wounds of the 
right lateral thigh.  

At the time of this April 1970 release from active duty 
examination, a special evaluation of the gunshot wound site 
of the right leg noted that there was no fracture, and that 
the wound had healed well.  The veteran reported that he had 
some pain over the area of the scar during changes of 
weather, and that he had occasional tingling at the inferior 
aspect of the scar.  Examination revealed a jagged healed 
surgical scar at the lateral lower third of the thigh on the 
right side.  There was also some tenderness to palpation of 
the inferior aspect of the scar interpreted as a tingling 
sensation.  Further, it was noted that X-rays of the right 
femur were normal.  Diagnosis was old fragment wound of the 
right leg, healed.

A May 1982 VA medical examination noted, in part, that the 
veteran's lateral right thigh had a scar, and that he 
complained of paresthesia in the area of the thigh scar with 
"heat sensation," sensitivity to heat, etc.  

Service connection was subsequently established for residuals 
of shell fragment wound, right thigh, Muscle Group XIII with 
paresis by a September 1977 rating decision, evaluated 
pursuant to Diagnostic Code 5313.

The record indicates the veteran initiated the current 
increased rating claim in November 1992.  Among other things, 
he asserted that he could no longer push or squat or walk on 
his right handicapped leg.

The veteran subsequently underwent multiple VA medical 
examinations in February 1993, including an examination of 
the muscles.  On this examination, he was found to have 
minimal deficit on the lateral aspect of the right thigh.  It 
was noted that the muscles penetrated by the in-service 
shrapnel wound were in the lower third of the thigh.  There 
was no adhesions, nor was there evidence of tendon damage.  
However, he was found to have loss of pinprick sensation in 
the right lateral thigh scar.  Further, there was evidence of 
muscle herniation in the area of the right thigh scar.  There 
was also evidence of pain on palpation and muscle strength 
testing.  Diagnoses included gunshot wound of the right thigh 
with residual fascia/muscle deficit and muscle herniation, 
and other residuals (pain, weakness, decreased range of 
motion).

A February 1993 VA scars examination found evidence of muscle 
herniation with the right lateral thigh scar.  The upper area 
was found to be moderately swollen and tender to touch.  
Further, there was a defect in fascia which measured 3.5 x 3 
cm.  The scar itself was found to measure 13.5 cm x 1.5 cm.  

A February 1993 VA joints examination noted that the right 
knee had 115 degrees of flexion, and 155 degrees of extension 
(lacked 25 degrees of full extension), while the right hip 
had 100 degrees of flexion and 40 degrees of abduction.

Pursuant to the Board's remand directives, the veteran 
underwent both a VA joints examination and a VA scar 
examination in October 1998.

At the VA joints examination, it was noted that the veteran 
sustained severe shrapnel wounds in the thigh and leg on the 
right side while on active duty.  It was noted that following 
discharge he started to complain of pain in the right thigh 
which had gotten progressively worse, more noticeable in 
1974.  Regarding current symptomatology, he reported pain and 
weakness of the right thigh, but not much discomfort in the 
right hip.  He reported that he had been taking some 
nonsteroidal anti-inflammatory drug with variable relief.  
The pain in his right hip was mild, and did not affect his 
normal occupation.  The intensity and frequency varied.  He 
reported that it was precipitated with extended periods of 
walking or standing.  Nevertheless, he did not use any brace 
or crutches, no surgery had been performed on the right hip, 
and there had been no episodes of dislocation.

On examination of the hip, there were no areas of tenderness.  
Range of motion testing was as follows: flexion from zero to 
110 degrees; extension from zero to 30 degrees; adduction 
from zero to 20 degrees; abduction from zero to 40 degrees; 
external rotation from zero to 55 degrees; and internal 
rotation from zero to 40 degrees.  Diagnosis was degenerative 
arthritis of the right hip.

At the VA scars examination, the veteran was found to have a 
large scar in the right thigh, lateral aspect, measuring 10 x 
5.5 cm.  This scar was found to have keloid formation, and 
some herniation.  Further, the scar and the surrounding area 
were found to be tender.  He was also found to have a linear 
scar on the lateral aspect of the right leg.  The 
circumference of the right thigh was found to be 1.5 cm 
larger than the left thigh.  There were also varicose veins 
with evidence of venous insufficiency in the right leg.  
Aside from pain on the scar tissue and the surrounding area, 
there was also some itching, and the pain in the thigh was 
more manifested on strenuous activity, specifically, pushing 
a food cart or delivering a tray on the ward while working in 
the Dietary Department of the hospital.  Moreover, there was 
a break in the skin consistent with some tissue loss, but no 
ulcer.  The position of the scar was also more manifest, but 
there was no inflammation, or edema, except for some keloid 
formation, especially the one on the right thigh.  In 
addition, disfigurement was noted.  There was no bone scar.  

It was stated that because of the pain in the scar, it 
limited his ability, especially when pushing a cart or 
extended periods of walking.  There was also some 
hypoesthesia in the middle third of the right thigh.  Knee 
and ankle jerk were symmetrically active, 3+.  Vibration and 
position sense were intact.  Diagnoses were thigh injury, and 
extensive scar on the right thigh of the right leg along with 
herniated scar on the right thigh.

Various outpatient treatment records from 2000 to 2002 note 
that the veteran had a long history of right leg pain due to 
his in-service shrapnel wound, and that he took medication 
for the residual neuralgia of the right leg.

In February 2003, the veteran underwent a VA joints 
examination at which the examiner noted that the medical 
records were extensive and available for review.  It was 
noted that the veteran was unsure why the joints were being 
evaluated as he had no complaints whatsoever of any of the 
joints.  He reported that he had been informed that arthritis 
was seen on the X-ray of his hips and knees.  However, he had 
no complaints of pain, weakness, stiffness, swelling, or 
redness.  Further, the joints had not given way, nor had they 
locked up.  Overall strength might be decreased by 20 
percent, but he did not feel this was related to his joints.  
He also reported that he received no treatment, and had had 
no reported flare-ups.  Moreover, he was not aware of any 
precipitating factors.  He had had not surgeries or injuries 
related to the joints, and there had been no dislocations.  
In addition, there was no limitation to lifestyle or 
activities due to painful joints.

On examination hip flexibility was measured at 90 degrees 
forward flexion, and 15 degrees hyperextension.  In addition, 
the veteran was able to tip 23 degrees to the right and 26 
degrees to the left.  Overall impression was degenerative 
joint disease by history without current symptomatology.

The veteran also underwent a VA scars examinations in 
February 2003, at which it was again noted that the medical 
records were extensive and available for review.  Further, 
the veteran described the circumstances of his in-service 
shrapnel injury to the right thigh.  He also reported that 
following VA neurological testing in 1998, he was informed 
that he was experiencing an irritation of the nerve fibers in 
the area that were injured in the shrapnel wound.  In areas 
where clothing touched, it became more painful.  He also 
reported that when he overextended - did too much work, etc. 
- the area might start to swell.  He indicated that he had 
this sensation every day, and that even walking around with 
the friction of the clothing against his leg, getting worse 
if his pants were tight.  Further, he reported that he was 
very sensitive to cold.  The examiner noted that the 
veteran's symptoms were very difficult to evaluate.

On examination, the veteran was found to have a scar on the 
right lateral thigh at the lower portion of the upper thigh.  
The length of the scar measured 12.5 cm x about 7 cm at its 
widest part, it was irregularly shaped, some areas were as 
little as 0.5 cm to 1 cm.  Further, the scar was pale, with 
slight keloid in one area at the upper widest part of the 
scar, and was tender only to palpation over two areas.  It 
was noted that the scar might be somewhat raised at that 
area, but otherwise the skin was intact.  It was also noted 
that the scar might be a little atrophic or depressed in the 
center.  Another area at the upper most part of the scar was 
found to be somewhat elevated.  The veteran reported that 
there had been no alteration or breakdown of the skin, and 
none was present on the examination.  Moreover, there was no 
scaling noted, no discharge, no inflammation, and no edema.  
In addition, there did not appear to be any limitation of 
motion or other limitation caused by the scar.  The veteran 
reported that he had to be somewhat careful with what he was 
doing because if something rubbed against the scar very 
forcefully, it became more painful and swollen.  He was 
fearful that the skin might break down as he had been advised 
at some point to watch for this.  Impression was scar, right 
lateral thigh with hypersensitivity.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected scar on the lateral and lower 
aspect of the right thigh with hypesthesia has been evaluated 
pursuant to Diagnostic Code 5313, which provides evaluations 
for disability of muscle group XIII.  The function of these 
muscles are as follows: Extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscles 
include the posterior thigh group, and hamstring complex of 
2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  Muscle disability under this provision is 
evaluated as follows: slight (0 percent); moderate (10 
percent); moderately severe (30 percent); and severe (40 
percent).  38 C.F.R. § 4.73

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(d).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

During the pendency of the veteran's increased rating claim, 
VA issued new regulations for evaluating disabilities due to 
muscle injuries, which were effective July 3, 1997. 62 Fed. 
Reg. 30235-30240 (1997).  However, a comparison to the 
previous version of the regulation does not disclose any 
pertinent change to the regulation that would affect the 
outcome of this decision.  See 38 C.F.R. § 4.56 (1996).  
Therefore, the Board concludes that the veteran is not 
prejudiced by application of the current criteria to his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


Analysis.  In the instant case, the Board finds that the 
veteran's service-connected shell fragment wound residuals of 
the right thigh does not meet or nearly approximate the 
criteria for a rating in excess of 30 based upon impairment 
of muscle group XIII, but that he is entitled to a separate 
compensable rating based upon a tender and painful scar.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

As mentioned in the Introduction, the veteran is service-
connected for causalgia, right lateral femoral cutaneous 
nerve, evaluated as 10 percent disabling.  The record, 
including the June 2003 rating decision which established 
service connection for this disability, reflects that it is a 
residual of the shell fragment wound.  Since the veteran did 
not perfect his appeal regarding the initial rating, the 
Board has no authority to address the severity of the 
neurologic impairment attributable to the shell fragment 
wound residuals.

With respect to the residual muscle impairment, the Board 
notes that the veteran's service medical records reflect in-
service treatment for his shell fragment wounds to the right 
leg, to include debridement of the wound under general 
anesthesia, hospitalization for a period of approximately 3 
weeks, and a 4 week light duty profile.  

The Board also notes that the service-connected right thigh 
muscle disability is manifest by pain, and resulting 
functional impairment.  For example, the VA medical 
examinations have consistently noted pain on the right thigh.  
In addition, the February 1993 VA examinations found evidence 
of muscle herniation, as well as residual fascia/muscle 
defect, and other residuals such as pain, weakness, and 
decreased range of motion.  As such, the veteran appears to 
have consistent complaints of the cardinal signs or symptoms 
of muscle disability as defined by 38 C.F.R. § 4.56(d), which 
corresponds to the criteria of a moderately severe muscle 
injury.  However, the preponderance of the competent medical 
evidence is against a finding that this impairment is of such 
severity as to constitute a severe injury to muscle group 
XIII.  For example, the medical evidence indicates little 
loss of hip motion.  Normal range of hip motion is flexion 
from zero to 125 degrees, and abduction from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  As noted above, the 
February 1993 VA muscles examination showed the right hip had 
extension to 100 degrees and abduction to 40 degrees, while 
the October 1998 examination showed flexion from zero to 110 
degrees, and abduction from zero to 40 degrees.  Moreover, 
the February 2003 VA joints examination indicated that his 
overall strength was only decreased by 20 percent.  The 
record also reflects that the veteran does not use a cane or 
other assistive devices.  Consequently, the Board concludes 
that the residual muscle impairment is adequately evaluated 
by the current 30 percent rating in that it reflects 
moderately severe impairment.

The Board also notes that there is no evidence of a 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or slough of soft 
parts, intermuscular binding and scarring.  The service 
medical records reflect that his hospital course was 
described as uneventful, and that it was without artery or 
nerve involvement.  Further, at the time of his separation 
from service, there was no evidence of fracture, and the 
wound was found to have healed well.  The February 1993 VA 
muscles examination found no evidence of adhesions, nor 
tendon damage.  In addition, this examination described his 
deficit as minimal.  Moreover, the October 1998 VA scars 
examination found no bone scar.  

The Board further notes that there is no objective medical 
findings indicative of ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile attack.  
As already noted, the February 1993 VA muscles examination 
found no evidence of adhesions.  The subsequent VA scar 
examinations in October 1998 and February 2003 do not 
indicate that the residual scar was ragged or adherent.  
Moreover, the February 2003 examiner indicated that the scar 
was only a little atrophic or depressed in the center.

There are also no objective medical findings such as X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; or induration or atrophy of an entire muscle 
following simple piercing by a projectile

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
right thigh shell fragment wound residuals based upon muscle 
impairment.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.

The applicable rating criteria for evaluating scars is found 
at 38 C.F.R. § 4.118.  

Prior to August 30, 2002, Diagnostic Code 7803 provided a 10 
percent evaluation for superficial, poorly nourished scars 
with repeated ulceration.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provided a 10 percent disability rating 
for a tender and painful superficial scar.  Id.

Under Diagnostic Code 7805, a scar may also be rated on 
limitation of the part affected.  Id.

Further, the Board notes that the rating criteria for 
evaluating skin disorders, including scars, was revised, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (to be codified as amended at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833).  However, the Board notes that 
the revisions to Diagnostic Codes 7803, 7804, and 7805 are 
not substantive as much as they are clarifying.  For example, 
revised Diagnostic Code 7803 now describes scars that are 
unstable, rather than repeatedly ulcerated.  Such scars are 
those where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Diagnostic Code 7804 is 
still for painful superficial scars, and Diagnostic Code 7805 
is still for scars causing limitation of function.  A Note 
following Diagnostic Code 7804 clarifies that a superficial 
scar is one that is not associated with underlying soft 
tissue damage.  

The Board also notes that Diagnostic Codes 7801 and 7802, as 
in effect prior to August 30, 2002, was applicable only to 
burn scars.  However, effective August 30, 2002, these Codes 
were revised to eliminate this requirement.

Under the revised Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.), while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).

Under the revised Diagnostic Code 7802, scars, other than of 
the head, face or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater.

In short, the revisions to the criteria for evaluating scars 
either made little or no substantive change to Diagnostic 
Codes 7803-7805, and added 2 new potentially applicable Codes 
that utilize objective criteria for evaluating the veteran's 
service-connected disability.  As such, the veteran will not 
be prejudiced by the Board's decision to proceed with 
adjudication of this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The record consistently shows that the right thigh scar, in 
and of itself, has been described as tender and painful on 
the VA medical examinations.  As such, the veteran is 
entitled to a separate rating of 10 percent pursuant to both 
the old and new versions of Diagnostic Code 7804.  Neither 
this Code, nor Diagnostic Code 7803 nor the revised version 
of 7802 provides for a rating in excess of 10 percent.  
Further, neither Diagnostic Code 7801 or 7805 appear to be 
applicable in the instant case, as the limitation of motion 
has been attributed to the underlying muscle injury and is 
compensated under Diagnostic Code 5313 as noted above.  See 
38 C.F.R. § 4.14 (evaluation of same manifestations under 
different diagnostic codes prohibited).  Moreover, the 
February 2003 VA scars examiner found that there did not 
appear to be any limitation of motion or other limitation 
caused by the scar.  Thus, the veteran is entitled to a 
separate rating of no more than 10 percent for his scar.


ORDER

Entitlement to a rating in excess of 30 percent for shell 
fragment wound residuals of the right thigh based upon muscle 
impairment is denied.

Entitlement to a separate rating of 10 percent for a painful 
and tender right thigh scar is granted, subject to the law 
and regulations applicable to the payment of monetary 
benefits.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


